ORDER

PER CURIAM:
Appellant Ronald Widner appeals from his convictions on four counts of sale of a controlled substance, § 195.211,1 in the Circuit Court of Chariton County and the subsequent denial of his Rule 29.15 motion for post-conviction relief. Discerning no jurisprudential value in publishing an opinion, we issue this summary order. However, the parties have been provided a memorandum explaining the basis for our decision.
Judgment affirmed. Rules 30.25(b) and 84.16(b).

 All statutory references are to RSMo 1994 unless otherwise noted.